People v Green (2015 NY Slip Op 06988)





People v Green


2015 NY Slip Op 06988


Decided on September 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2015

Mazzarelli, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


15735 2501/08

[*1] The People of the State of New York, Respondent,
vSean Green, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lindsey Richards of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered July 29, 2009, convicting defendant, after a jury trial, of assault in the first degree and two counts of criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 22 years to life, unanimously affirmed.
The court's Sandoval  ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes , 97 NY2d 203 [2002]; People v Walker , 83 NY2d 455, 458-459 [1994]). The court imposed reasonable limits on the People's elicitation of defendant's very extensive history of convictions and bad acts. The matters permitted were highly probative of defendant's credibility, and none was unduly remote. We have considered and rejected defendant's arguments concerning the People's alleged deviation from the ruling, as well as those concerning the circumstances of the court's revision of the Sandoval  ruling it had issued before defendant's first trial, which ended in a mistrial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2015
CLERK